Pee Cubiam.
The plaintiffs were the occupants of a Eord sedan and were proceeding from Princeton toward Lawreneeville on the Lincoln Highway.
A bus of the defendant was proceeding in the opposite direction. The two vehicles came into collision and the plaintiffs’ car was upset and damaged and Elizabeth Exner and Henry Exner, heir husband, were injured.
A trial of an action between the parties resulted in the following verdicts:
Henry Exner, for damage to car, $175.
Elizabeth Exner, $5,000, and Henry Exner, $25,000.
We are asked to set these verdicts aside upon the ground that they are against the weight of the evidence and because they are the result of passion and prejudice because during the trial a witness of the defendant was charged with perjury, arrested and let to bail.
Our consideration of the proofs leads us to the conclusion that the verdicts are not against the weight of the evidence and are not the products of bias or prejudice.
The remaining ground is that the verdicts in favor of Henry Exner and his wife, Elizabeth Exner, are excessive.
We conclude that they are and that of Henry Exner should be reduced to $15,000 and that of Elizabeth Exner to $3,000, and that if within thirty days from the entry of a rule hereunder they enter their acceptance of these reduced amounts, the present rule shall he discharged, otherwise it shall become absolute and a venwe de novo shall issue for the purpose of a retrial of all the issues.